               Case 5:19-cv-07511-NC Document 1 Filed 11/14/19 Page 1 of 20



 1 EILEEN R. RIDLEY, CA BAR NO. 151735
     eridley@foley.com
 2 FOLEY & LARDNER LLP
   555 CALIFORNIA STREET
 3 SUITE 1700
   SAN FRANCISCO, CA 94104-1520
 4 TELEPHONE: 415.434.4484
   FACSIMILE: 415.434.4507
 5
   JAMI A. GEKAS, (Pro Hac Vice to be filed)
 6   jgekas@foley.com
   FOLEY & LARDNER LLP
 7 321 NORTH CLARK STREET
   SUITE 2800
 8 CHICAGO , IL 60654-5313
   TELEPHONE: 312.832.4500
 9 FACSIMILE: 312.832.4700

10 ROBERT S. WEISBEIN (Pro Hac Vice to be filed)
     rweisbein@foley.com
11 FOLEY & LARDNER LLP
   90 PARK AVENUE
12 NEW YORK, NY 10016-1314
   TELEPHONE: 212.682.7474
13 FACSIMILE: 212.687.2329

14
     Attorneys for Plaintiff CHEGG, INC.
15

16                             UNITED STATES DISTRICT COURT
17                        NORTHERN DISTRICT OF CALIFORNIA
18
     CHEGG, INC.,                              ) CASE NO: 19-cv-7511
19                                             )
                  PLAINTIFF,                   ) PLAINTIFF CHEGG INC.’S
20                                             ) COMPLAINT FOR VIOLATIONS OF
          V.                                   ) THE COMPUTER FRAUD AND
21                                             ) ABUSE ACT, VIOLATIONS OF THE
     JOHN DOE                                  ) CALIFORNIA COMPREHENSIVE
22                                             ) COMPUTER DATA ACCESS AND
                  DEFENDANT.                   ) FRAUD ACT, BREACH OF
23                                             ) CONTRACT, AND TRADEMARK
                                               ) INFRINGEMENT
24                                             )
                                               ) JURY TRIAL DEMANDED
25                                             )
26

27

28


                                                                    CHEGG, INC.’S COMPLAINT
                                                                        CASE NO. 19-CV-7511
                 Case 5:19-cv-07511-NC Document 1 Filed 11/14/19 Page 2 of 20



 1          Plaintiff Chegg, Inc. (“Chegg”) makes the following allegations against Defendant
 2   John Doe:
 3                                              PARTIES
 4          1.      Plaintiff Chegg is a domestic corporation organized and existing under the
 5   laws of the State of Delaware, with its principal place of business located at 3990 Freedom
 6   Circle, Santa Clara, California 95054.
 7          2.      The true identity of Defendant John Doe (hereinafter “Defendant”) is
 8   unknown, but upon information and belief is the individual or entity that owns or controls
 9   the domain names <text-sheet.com> and <hwhaven.com>, as well as the associated
10   website available at the URLs http://www.text-sheet.com and https://hwhaven.com
11   (“hwHaven”). Upon information and belief, further details obtained in discovery from
12   third party service providers such as 1&1 Ionos, Inc., Cloudflare, Inc., NameCheap, Inc.,
13   Patreon, Inc., and Vitalwerks Internet Solutions, LLC will lead to the full identification of
14   Defendant.
15                                 JURISDICTION AND VENUE
16          3.      This Court has original jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338(a)
17   because this action alleges violations of federal statutes, including the Computer Fraud and
18   Abuse Act (18 U.S.C. § 1030) and the Lanham Act (15 U.S.C. §§ 1114 and 1125(a)). The
19   Court has supplemental jurisdiction over the remaining claims under 29 U.S.C. § 1367.
20          4.      This Court has personal jurisdiction over Defendant because Defendant
21   directs business activities toward and conducts business with consumers within this
22   Judicial District through at least the interactive, commercial website hwHaven.
23   Furthermore, among other acts, Defendant unlawfully accessed and used Chegg’s
24   computers and servers located in this District in order to operate and offer its illicit services.
25          5.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because a
26   substantial part of the events giving rise to the claims raised in this lawsuit occurred in this
27   District. Among other acts, Defendant unlawfully accessed and used Chegg’s computers
28   and servers in this District to operate and offer its illicit services.

                                                     1
                                                                               CHEGG, INC.’S COMPLAINT
                                                                                   CASE NO. 19-CV-7511
                Case 5:19-cv-07511-NC Document 1 Filed 11/14/19 Page 3 of 20



 1         6.      Jurisdiction and venue are also proper in this Court under California Penal
 2   Code 520(j), which states: “For purposes of bringing a civil or criminal action under this
 3   section, a person who causes, by any means, the access of a computer, computer system,
 4   or computer network in one jurisdiction from another jurisdiction is deemed to have
 5   personally accessed the computer, computer system, computer network in each
 6   jurisdiction.”
 7                                       BACKGROUND
 8   A.    Introduction
 9         7.      Chegg is a leading direct-to-student connected learning platform, supporting
10   students on their educational journey from high school to college and into their careers,
11   with proprietary technology and tools to help students learn, grow and excel.
12         8.      Billing itself as the “Smarter Way to Student™,” Chegg makes its services
13   available online, anytime and anywhere throughout the U.S., so that its users can access
14   Chegg’s resources whenever they are needed.         Chegg’s learning platform has been
15   designed to deliver a meaningful and personalized experience to each of Chegg’s millions
16   of student customers. As a direct result of Chegg’s quality products and services, high
17   level of customer service, and its demonstrated commitment to improving the educational
18   outcomes of all students, Chegg is very well-known and highly-regarded on college
19   campuses throughout the country.
20         9.      With full knowledge of Chegg’s reach, renown and goodwill among students
21   and the popularity of Chegg’s platform and services, Defendant has engaged in systematic
22   and widespread theft of millions of pieces of proprietary content developed by Chegg over
23   many years and available only to Chegg’s subscribers. In other words, rather than develop
24   its own products or services, Defendant is making money by stealing from Chegg.
25         10.     Defendant’s wholesale appropriation of Chegg’s content for its own financial
26   gain has forced Chegg to bring this legal action against Defendant to stop the theft of its
27   proprietary content, and diversion of its paying customers and potential customers to
28   Defendant’s own website.

                                                  2
                                                                        CHEGG, INC.’S COMPLAINT
                                                                            CASE NO. 19-CV-7511
             Case 5:19-cv-07511-NC Document 1 Filed 11/14/19 Page 4 of 20



 1   B.    Chegg and the Chegg Study® Homework Help Service
 2         11.   Chegg’s online tools have all been developed to help students learn more
 3   effectively and efficiently. Through Chegg’s proprietary online platforms students can
 4   access educational information, tools, and resources such as live online tutoring, writing
 5   tools for proofreading essays and creating bibliographies to correctly cite their research
 6   sources, interactive programs that explain math concepts, and online textbook rentals.
 7   Chegg offers its services via its multiple websites, one of which can be accessed from the
 8   URL http://www.chegg.com (the “Chegg Website” or “Chegg.com”).
 9         12.   Chegg is particularly well-known for its Chegg Study® service, which helps
10   students to master challenging concepts on their own. Through Chegg Study, users can
11   access Chegg’s massive library of millions of proprietary step-by-step solutions to
12   homework and study questions.       For high demand print textbooks and eTextbooks,
13   primarily in the subjects of sciences, technology, engineering, mathematics, statistics,
14   business and economics, Chegg offers “Textbook Solutions,” which are step-by-step
15   explanations that help students understand how to solve the questions and master the
16   subject matter from their textbooks and course materials. Users can also submit problems
17   not covered in textbooks to Chegg’s subject matter experts, who provide proprietary step-
18   by-step guided solutions to those questions, known as “Expert Answers.” Both the
19   “Textbook Solutions” and the “Expert Answers” (collectively, “Chegg Content”), all of
20   which have been created by Chegg over many years and together comprise more than 25
21   million independent solutions, are available exclusively to Chegg’s subscribers,
22   immediately upon subscription. Samples of Chegg Content can be viewed below and in
23   Exhibit A to this Complaint.
24

25

26

27

28

                                                 3
                                                                       CHEGG, INC.’S COMPLAINT
                                                                           CASE NO. 19-CV-7511
              Case 5:19-cv-07511-NC Document 1 Filed 11/14/19 Page 5 of 20



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18         13.   Chegg has invested an enormous amount of time and money, over many years,
19   to develop, maintain, and expand its database of high-quality, user-friendly, proprietary
20   educational resources.
21         14.   As an initial matter, Chegg has paid many millions of dollars to license
22   textbook questions from educational textbook publishers, allowing Chegg the right to use
23   and reproduce questions from the publishers’ copyrighted textbooks on Chegg.com.
24         15.   Further, Chegg has worked tirelessly with thousands of subject matter experts
25   to create unique, original and substantively rich teaching materials. Chegg’s own research
26   and feedback from customers has confirmed that students are not interested in just being
27   told the final answers; they want to learn. For that reason, Chegg Study solutions are both
28   independently created and “guided,” meaning that they actually walk students through a
                                                  4
                                                                        CHEGG, INC.’S COMPLAINT
                                                                            CASE NO. 19-CV-7511
                 Case 5:19-cv-07511-NC Document 1 Filed 11/14/19 Page 6 of 20



 1   step-by-step analysis of question and solution, to teach the user how to arrive at the correct
 2   solution.
 3         16.      Chegg’s substantial investment in its database of such solutions is ongoing –
 4   it adds new material to the Chegg Study service on a daily basis. Furthermore, Chegg
 5   employs stringent quality control measures to ensure that the Chegg Content is accurate,
 6   fulsome, and up-to-date. As a result, the Chegg Study service is not only beloved by
 7   students, but also has high profit margin, and forms a core component of Chegg’s business.
 8         17.      To access the Chegg Study service, and other resources on Chegg.com,
 9   student users pay Chegg a monthly subscription fee. Each user then creates a unique
10   username and password that allows him or her access to Chegg’s services. These login
11   credentials are personal to each user, and shared access is strictly prohibited under Chegg’s
12   Terms of Use. Chegg Study may be accessed from Chegg.com as well as Chegg’s mobile
13   application.
14   C.    The Chegg Terms of Use Govern Access to Chegg.com and Chegg Study®
15         18.      As a condition of access to Chegg’s services, including Chegg.com and the
16   Chegg Study service, users must agree to Chegg’s Terms of Use (the “Terms of Use”).
17   The Terms of Use are attached as Exhibit B to this Complaint.
18         19.      Chegg’s Terms of Use include, without limitation, the following terms:
19                Account Registration & Termination: “. . . you may not share your account
20                  or any of the Services with others.”
21                Proprietary Rights: “Any unauthorized use of Chegg Content is prohibited.”
22                Your License to Chegg Content: “You agree not to view, copy, or procure
23                  content or information from the Services by automated means . . . to frame,
24                  mask, extract data or other materials from the Chegg Content. . . No materials
25                  from the Services may be copied, reproduced, modified, republished,
26                  downloaded, uploaded, posted, transmitted, or distributed in any form or by
27                  any means without Chegg’s prior written permission.”
28   D.    The CHEGG Marks

                                                    5
                                                                          CHEGG, INC.’S COMPLAINT
                                                                              CASE NO. 19-CV-7511
              Case 5:19-cv-07511-NC Document 1 Filed 11/14/19 Page 7 of 20



 1         20.     Since at least as early as 2003, Chegg, or its predecessor in interest, has
 2   exclusively used the coined and inherently distinctive mark CHEGG to brand Chegg’s
 3   tutoring, homework help, textbook rental, and other related educational and entertainment
 4   services and products. Chegg has acquired numerous U.S. federal trademark registrations,
 5   including, but not limited to the following registrations (the “CHEGG Marks”):
 6                5,058,869    CHEGG
 7                4,777,915    CHEGG STUDY
 8                4,021,925    CHEGG
 9                3,970,742    CHEGG.COM
10                3,191,844    CHEGG
11   True and correct copies of the certificates of registration for these trademarks are attached
12   as Exhibit C. Three of these marks have become “incontestable” under section 15 of the
13   Lanham Act, 15 U.S.C. § 1065, thereby constituting conclusive and independent evidence
14   of Chegg’s exclusive right to use those marks in commerce.
15         21.     The registrations identified above cover goods and services including, inter
16   alia, “Educational services, namely, providing on-line learning resources in the nature of
17   study guides, study materials and personal study assistance for students of primary,
18   secondary and college levels,” and “providing mentoring, tutoring, and instruction in a
19   wide variety of subjects . . .”
20         22.     Chegg has invested a substantial amount of time and resources to promote and
21   advertise the inherently distinctive CHEGG Marks, and the goods and services associated
22   therewith.    Chegg markets its tutoring and other educational services to consumers
23   throughout the United States. Since 2014, Chegg has spent more than $200 million to
24   advertise and promote its goods and services under the CHEGG Marks. As a result, Chegg
25   has developed valuable goodwill and an outstanding reputation in the CHEGG Marks. The
26   CHEGG Marks are extremely well-known among students in the United States and have
27   become exclusively associated in the minds of the consuming public with a single source,
28   namely, Chegg.

                                                   6
                                                                          CHEGG, INC.’S COMPLAINT
                                                                              CASE NO. 19-CV-7511
              Case 5:19-cv-07511-NC Document 1 Filed 11/14/19 Page 8 of 20



 1   E.    Defendant’s Unauthorized Activities
 2         23.    Defendant is the individual or entity that owns or controls the domain names
 3   <text-sheet.com> and <hwhaven.com> and the hwHaven websites. Upon information and
 4   belief, the hwHaven website was previously named “Cheggg” and was accessible at the
 5   domain <cheggg.zapto.org>.
 6         24.    Defendant’s identity is not readily discernable because the registrant
 7   information for the domain names <text-sheet.com> and <hwhaven.com> are hidden.
 8         25.    A true and correct copy of the relevant WHOIS look-up for the domain name
 9   <text-sheet.com>, accessed on November 12, 2019, is attached as Exhibit D to this
10   Complaint.
11         26.    A true and correct copy of the relevant WHOIS look-up for the domain name
12   <hwhaven.com>, accessed on November 14, 2019, is attached as Exhibit E to this
13   Complaint.
14         27.    Upon information and belief, the registrar of the <text-sheet.com> domain
15   name is an entity called 1&1 Ionos, Inc..
16         28.    Upon information and belief, Defendant’s <cheggg.zapto.org> domain was
17   provided by Vitalwerks Internet Solutions, LLC d/b/a No-IP.com.
18         29.    Upon information and belief, the registrar of the <hwhaven.com> domain
19   name is an entity called Namecheap, Inc., and the hwHaven website uses a reverse proxy
20   service provided by Cloudflare, Inc.
21         30.    hwHaven provides a platform that enables its users to circumvent Chegg’s
22   paywall, and access proprietary Chegg Study homework help solutions without a
23   subscription. Visitors to hwHaven are prompted to ask a question. An image of the
24   hwHaven homepage is reproduced below:
25

26

27

28

                                                 7
                                                                       CHEGG, INC.’S COMPLAINT
                                                                           CASE NO. 19-CV-7511
              Case 5:19-cv-07511-NC Document 1 Filed 11/14/19 Page 9 of 20



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13         31.    After entering a question in the text box, the user clicks the “Search” button
14   and is then presented with a list of relevant solutions. The user can then select one of the
15   search results and is presented – free of charge – with a verbatim copy of the relevant and
16   proprietary Chegg Content stolen from behind the paywall on the Chegg
17   Website. Examples of such webpages on hwHaven containing unauthorized, verbatim
18   copies of certain Chegg Content are attached as Exhibit F to the Complaint, and images
19   from Exhibits A and F are reproduced below to demonstrate that hwHaven displays a
20   verbatim copy of the protected Chegg Content.
21

22

23

24

25

26

27

28

                                                  8
                                                                         CHEGG, INC.’S COMPLAINT
                                                                             CASE NO. 19-CV-7511
     Case 5:19-cv-07511-NC Document 1 Filed 11/14/19 Page 10 of 20



 1

 2                 Public Version of Chegg Study Solution

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15
              Subscription Only Version of Chegg Study Solution

16

17

18

19

20

21

22

23

24

25

26

27

28

                                      9
                                                            CHEGG, INC.’S COMPLAINT
                                                                CASE NO. 19-CV-7511
             Case 5:19-cv-07511-NC Document 1 Filed 11/14/19 Page 11 of 20



 1         Verbatim Copy of Subscription Only Chegg Solution displayed on hwHaven
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15         32.     This Chegg Content is only available from Chegg to Chegg subscribers.
16   Chegg does not license its Chegg Content to any third-party, so there is no legitimate way
17   for Defendant to obtain the Chegg Content and display it on hwHaven.
18         33.     Therefore, Defendant is intentionally distributing Chegg Content without
19   authorization to individuals who do not subscribe to Chegg’s services so that they may
20   access the proprietary Chegg Content without paying for those services.
21         34.     Defendant is not, and never has been, authorized to copy, display, distribute
22   or obtain and/or provide any access whatsoever to the proprietary Chegg Study homework
23   help materials, or any other Chegg Content.
24         35.     Upon information and belief, when an individual enters a question into the
25   search field on hwHaven, Defendant’s website accesses Chegg’s proprietary materials and
26   then reproduces and displays the relevant Chegg Content to the individual.
27         36.     Defendant’s actions are knowing, intentional, willful, malicious, and
28   fraudulent.
                                                   10
                                                                         CHEGG, INC.’S COMPLAINT
                                                                             CASE NO. 19-CV-7511
             Case 5:19-cv-07511-NC Document 1 Filed 11/14/19 Page 12 of 20



 1         37.    Upon information and belief, Defendant accepts donations and offers
 2   additional features for accessing proprietary Chegg Content to users who contribute money
 3   to the website. The hwHaven homepage offers several options for making donations of
 4   crypto currency and also asks users to “Become a patron.” Upon clicking the “Become a
 5   patron” button on hwHaven, the user is taken to Defendant’s Patreon profile. Patreon is a
 6   third party website that provides crowdfunding services for others. Defendant’s Patreon
 7   profile allows users to contribute either $2 a month or $5 a month, which gives the user
 8   access to certain features such as “better support,” “direct links,” and “access to textbook
 9   answers dumping.” Improved access to Chegg Content is the incentive for users to
10   subscribe through Patreon. In at least this way, Defendant monetizes its theft of the Chegg
11   Content. A screenshot of Defendant’s Patreon profile is shown below and in Exhibit G.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  11
                                                                         CHEGG, INC.’S COMPLAINT
                                                                             CASE NO. 19-CV-7511
             Case 5:19-cv-07511-NC Document 1 Filed 11/14/19 Page 13 of 20



 1         38.   Chegg has been and continues to be damaged by Defendant’s actions because
 2   consumers who would otherwise purchase a subscription from Chegg may use hwHaven
 3   to acquire Chegg Content for free. This results in lost subscription revenue to Chegg, as
 4   well as the lost opportunity to cross-sell Chegg’s complementary products and services
 5   through Chegg.com.
 6         39.   Information to quantify the extent of the harm to Chegg is currently in the
 7   possession and control of Defendant. Nonetheless, upon information and belief, there are
 8   at least 800 members of an online chat channel associated with hwHaven.
 9         40.   Chegg has been further damaged because Defendant was, until only days
10   before the filing of this complaint, infringing upon the CHEGG Marks. Before being
11   named hwHaven, Defendant’s website was named “Cheggg.”               Defendant, without
12   authorization, displayed the CHEGG Marks and the confusingly similar CHEGGG mark
13   in a manner likely to have confused consumers as to its association, affiliation,
14   endorsement or sponsorship with or by Chegg. Such unauthorized and confusing use of
15   these marks has irreparably damaged Chegg and the goodwill it enjoys in the CHEGG
16   Marks. A screenshot of Defendant’s website when it was named “Cheggg” is shown below
17   and in Exhibit H.
18

19

20

21

22

23

24

25

26

27

28

                                                12
                                                                       CHEGG, INC.’S COMPLAINT
                                                                           CASE NO. 19-CV-7511
              Case 5:19-cv-07511-NC Document 1 Filed 11/14/19 Page 14 of 20



 1                                  COUNT ONE
                  VIOLATION OF THE COMPUTER FRAUD AND ABUSE ACT
 2

 3          41.    Chegg realleges and incorporates by reference, as if fully set forth herein, the
 4   allegations in all the preceding paragraphs.
 5          42.    Chegg’s computers are involved in interstate and foreign commerce and
 6   communication, and are protected computers as defined under 18 U.S.C. § 1030(e)(2).
 7          43.    On information and belief, Defendant knowingly and intentionally accessed,
 8   and continues to access, Chegg’s computers without authorization or in excess of
 9   authorization as defined by Chegg’s Terms of Use.
10          44.    On information and belief, after gaining unauthorized access to Chegg’s
11   computers, Defendant obtained and used valuable information from Chegg’s computers in
12   transactions involving interstate or foreign commerce. The information included Chegg’s
13   proprietary material in the form of solutions to homework questions and problems, and
14   Defendant used this information by displaying it on its website in response to requests from
15   its users.
16          45.    Defendant knowingly, willfully, and with an intent to defraud accessed
17   Chegg’s computers without authorization or in excess of authorization and obtained
18   valuable information from Chegg’s computers that, on information and belief, Defendant
19   used to obtain something of value.
20          46.    All of Defendant’s unlawful and unauthorized access and other wrongful
21   conduct continues to this day.
22          47.    Defendant’s conduct is for the purpose of private financial gain and has caused
23   a loss to Chegg during a one-year period in excess of $5,000. These losses will increase
24   as time goes on.
25          48.    Chegg has been and continues to be damaged by Defendant’s actions,
26   including by being forced to expend resources to investigate the unauthorized access and
27   abuse of its computer network, as well as by the loss of customers who would otherwise
28   have subscribed to Chegg’s platform and the loss of the continuing revenue streams

                                                    13
                                                                           CHEGG, INC.’S COMPLAINT
                                                                               CASE NO. 19-CV-7511
               Case 5:19-cv-07511-NC Document 1 Filed 11/14/19 Page 15 of 20



 1   associated with such lost customers. Chegg seeks compensatory and other equitable relief
 2   under 18 U.S.C. § 1030(g) in an amount to be proven at trial.
 3         49.     Chegg has suffered irreparable and incalculable harm and injuries resulting
 4   from Defendant’s conduct, which harm will continue unless Defendant is enjoined from
 5   further unauthorized use of Chegg’s protected computers. Chegg has no adequate remedy
 6   at law.
 7                               COUNT TWO
               CALIFORNIA COMPREHENSIVE COMPUTER DATA ACCESS
 8                AND FRAUD ACT, CALIFORNIA PENAL CODE § 502
 9
           50.     Chegg realleges and incorporates by reference, as if fully set forth herein, the
10
     allegations in all the preceding paragraphs.
11
           51.     Defendant knowingly accessed, continues to access, and without permission
12
     used and continues to use, Chegg data, computers, computer systems and/or computer
13
     networks in order to devise and/or execute a scheme to defraud and deceive or to
14
     wrongfully obtain data in violation of California Penal Code § 502(c)(1).
15
           52.     Defendant knowingly accessed and without permission took, copied, and/or
16
     used, and continues to take, copy, and/or use, data from Chegg’s computers, computer
17
     systems and/or computer networks in violation of California Penal Code § 502(c)(2).
18
           53.     Defendant knowingly and without permission used or caused to be used
19
     Chegg’s computer services in violation of California Penal Code § 502(c)(3).
20
           54.     Defendant knowingly and without permission provided or assisted in
21
     providing a means of accessing Chegg’s computers, computer systems and/or computer
22
     networks to allow others to wrongfully obtain, take, copy, or use Chegg’s data and without
23
     permission use Chegg’s computer services in violation of California Penal Code §
24
     502(c)(6).
25
           55.     All of Defendant’s unlawful conduct in violation of California Penal Code §
26
     502(c)(6) continues to this day.
27
           56.     Chegg suffered and continues to suffer damage as a result of Defendant’s
28
     violations of California Penal Code § 502 identified above.
                                                    14
                                                                           CHEGG, INC.’S COMPLAINT
                                                                               CASE NO. 19-CV-7511
             Case 5:19-cv-07511-NC Document 1 Filed 11/14/19 Page 16 of 20



 1         57.    Defendant’s conduct also caused irreparable and incalculable harm and
 2   injuries to Chegg, and unless enjoined, will cause further irreparable and incalculable
 3   injury, for which Chegg has no adequate remedy at law.
 4         58.    Defendant willfully violated California Penal Code § 502 in disregard and
 5   derogation of Chegg’s rights, and Defendant’s actions as alleged above were carried out
 6   with oppression, fraud and malice.
 7         59.    Pursuant to California Penal Code § 502(e), Chegg is entitled to injunctive
 8   relief, compensatory damages, punitive or exemplary damages, attorneys’ fees, costs and
 9   other equitable relief.
10                                    COUNT THREE
11
                                   BREACH OF CONTRACT

12         60.    Chegg realleges and incorporates by reference, as if fully set forth herein, the
13   allegations in all the preceding paragraphs.
14         61.    Use of Chegg’s platform and services is governed by and subject to Chegg’s
15   Terms of Use. All users of Chegg.com must agree to the Terms of Use as a condition of
16   their use of Chegg’s services and content, regardless of whether they register with the site
17   or merely visit it as a guest. The Terms of Use apply regardless of whether a user accesses
18   Chegg.com by computer, mobile device or otherwise, and whether the access is direct or
19   through a third-party website or server.
20         62.    In order to access Chegg’s proprietary solutions to homework questions and
21   problems, users must create an account and subscribe to Chegg’s services. During the
22   account creation process, users are expressly put on notice that their access to Chegg’s
23   services is subject to Chegg’s Terms of Use:
24

25

26

27

28

                                                    15
                                                                          CHEGG, INC.’S COMPLAINT
                                                                              CASE NO. 19-CV-7511
             Case 5:19-cv-07511-NC Document 1 Filed 11/14/19 Page 17 of 20



 1

 2

 3

 4

 5

 6

 7

 8         63.      Chegg’s Terms of Use explicitly prohibit users of Chegg.com from sharing
 9   their account or any services, copying and reproducing Chegg Content, and using
10   automated means to view or copy Chegg Content.
11         64.      Defendant has willfully and repeatedly breached the Terms of Use by
12   collecting, copying, and reproducing proprietary Chegg Content on hwHaven and by
13   effectively sharing its accounts and Chegg’s services with others.
14         65.      Defendant’s conduct has damaged Chegg, and has caused and continues to
15   cause, irreparable and incalculable harm and injury to Chegg.
16         66.      Chegg is therefore entitled to injunctive relief, compensatory damages,
17   attorneys’ fees, costs, and/or other equitable relief.
18                                     COUNT FOUR
                                 TRADEMARK INFRINGEMENT
19

20         67.      Chegg realleges and incorporates by reference, as if fully set forth herein, the
21   allegations in all the preceding paragraphs.
22         68.      Chegg owns numerous U.S. federal registrations for the CHEGG mark and
23   variations thereof, including U.S. Registration Nos. 5,058,869; 4,777,915; 4,021,925;
24   3,970,742; 4,485,490; 3,191,844. These registrations are in full force and effect and are
25   enforceable.     Registration Nos. 4,021,925, 3,970,742, and 3,191,844 have become
26   incontestable under section 15 of the Lanham Act, 15 U.S.C. § 1065, thereby constituting
27   conclusive and independent evidence of Chegg’s exclusive right to use those marks in
28   commerce in connection with the products and services identified in those registrations.

                                                    16
                                                                            CHEGG, INC.’S COMPLAINT
                                                                                CASE NO. 19-CV-7511
             Case 5:19-cv-07511-NC Document 1 Filed 11/14/19 Page 18 of 20



 1         69.    Defendant displayed the CHEGG mark and the confusingly similar CHEGGG
 2   mark on its website, and this use in interstate commerce is likely to cause customer
 3   confusion or to cause mistake or to deceive as to the origin of the services offered by
 4   Defendant and as to their affiliation, connection, or association with and/or endorsement
 5   or approval by Chegg.
 6         70.    The foregoing acts of Defendant constitute false designation of origin,
 7   association, affiliation, connection, endorsement and/or approval under 15 U.S.C. §
 8   1125(a).
 9         71.    Defendant’s actions also constitute the use in interstate commerce of a
10   reproduction, counterfeit, copy, or colorable imitation of a registered trademark of Chegg
11   in connection with the sale, offering for sale, distribution, or advertising of services on or
12   in connection with which such use is likely to cause confusion or mistake, or to deceive, in
13   violation of 15 U.S.C. § 1114.
14         72.    Upon information and belief, Defendant has engaged in such false designation
15   of origin, association, affiliation, connection, endorsement and/or approval knowingly,
16   willfully, deliberately, and in conscious disregard of Chegg’s rights, making this an
17   exceptional case within the meaning of 15 U.S.C. § 1117.
18         73.    Chegg has been damaged, and Defendant has been unjustly enriched, by such
19   unlawful conduct in an amount to be proven at trial.
20         74.    In addition, Defendant’s conduct described herein has caused and, if not
21   enjoined, may, if Defendant begins using the mark again in the future, cause irreparable
22   damage to Chegg’s rights in its marks, and to the positive reputation and goodwill of
23   Chegg, which cannot be adequately compensated solely by monetary damages. Chegg
24   therefore has no adequate remedy at law and seeks permanent injunctive relief pursuant to
25   15 U.S.C. § 1116.
26                                        JURY DEMAND
27         75.    Chegg requests a trial by jury on all claims so triable.
28                                    RELIEF REQUESTED

                                                   17
                                                                             CHEGG, INC.’S COMPLAINT
                                                                                 CASE NO. 19-CV-7511
             Case 5:19-cv-07511-NC Document 1 Filed 11/14/19 Page 19 of 20



 1         76.    Chegg respectfully requests that judgment be entered in its favor and against
 2   Defendant on all counts.
 3         77.    Chegg requests that the Court issue preliminary, interim and permanent
 4   injunctive relief, enjoining and restraining Defendant and its agents, employees,
 5   successors, and assigns, and all other persons acting in concert with or in conspiracy with
 6   or affiliated with Defendant, from:
 7                 A. Accessing or attempting to access Chegg’s website and protected
 8                      computer systems for any purposes whatsoever;
 9                 B.   Using any accounts, creating any new accounts, or taking over any
10                      existing accounts, on Chegg.com, for any purposes whatsoever;
11                 C.   Assisting, instructing, or providing a means for, others to access
12                      Chegg’s website and computer systems in excess of authorization;
13                 D. Using or reproducing Chegg’s proprietary “Chegg Study” materials
14                      anywhere or in any way;
15                 E.   Using the CHEGG Marks or any other name or mark in a manner which
16                      is likely to cause the public to be confused as to the source or
17                      sponsorship of Defendant’s products, services, or websites; and
18                 F.   Otherwise further diluting or infringing the CHEGG Marks.
19         78.    Chegg further requests that the Court order the following additional non-
20   monetary relief:
21                 A. Destruction of all copies of Chegg’s proprietary materials unlawfully
22                      obtained by Defendant, whether same are in the custody or control of
23                      Defendant or its employees, agents, assigns, or the third-party service
24                      providers (including, without limitation, web hosts, proxy servers,
25                      privacy services and domain registrars);
26                 B.   A detailed accounting of web traffic, web analytics, and revenues
27                      obtained directly or indirectly by Defendant and/or its agents as a direct
28

                                                  18
                                                                         CHEGG, INC.’S COMPLAINT
                                                                             CASE NO. 19-CV-7511
               Case 5:19-cv-07511-NC Document 1 Filed 11/14/19 Page 20 of 20



 1                       or indirect result of the unlawful copying of Chegg’s proprietary
 2                       content;
 3                  C.   Identification of each and every Chegg account and user name ever
 4                       used or controlled by Defendant, or any of its employees, agents, and
 5                       assigns, to engage in the complained-of conduct or for any other
 6                       purposes whatsoever; and
 7                  D. That Defendant certify and confirm, in writing and under oath, within
 8                       thirty (30) days of the issuance of any order of the Court providing a
 9                       remedy to Chegg, that Defendant has complied fully and completely
10                       with all requirements of such order.
11         79.     Chegg further requests that the court award to Chegg as permitted by law and
12   in such amounts to be proven at trial:
13                  A. Monetary damages, including but not limited to compensatory,
14                       statutory, and punitive damages;
15                  B.   Defendant’s profits;
16                  C.   Punitive or exemplary damages;
17                  D. Chegg’s reasonable costs, including reasonable attorneys’ fees; and
18                  E.   Pre and post-judgment interest.
19         80.     Chegg further requests such other relief as the Court may deem just and
20   proper.
21   DATED: November 14, 2019                   FOLEY & LARDNER LLP
22

23

24                                              /s/ Eileen R. Ridley
                                                EILEEN R. RIDLEY, CA BAR NO. 151735
25                                              JAMI A. GEKAS (Pro Hac Vice to be filed)
26                                              ROBERT S. WEISBEIN (Pro Hac Vice to be
                                                filed)
27                                              Attorneys for Plaintiff
28
                                                CHEGG, INC.

                                                   19
                                                                        CHEGG, INC.’S COMPLAINT
                                                                            CASE NO. 19-CV-7511
